DETAILED ACTION
This action is in response to the RCE filing of 4-13-2021. Claims 1-6 are pending and have been considered below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1) in view of Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1) and Aurongzeb et al. (“Aurongzeb” 20140206416 A1). 
Claim 1: Tuli discloses a computer-implemented method, comprising: determining whether the user computer device is touch-enabled or not (Paragraph 27); 
Tuli does not explicitly disclose determining whether a container on a screen of the application is a scroll bar; 
Georgiev discloses the functionality of determining if a container is scrollable and further determines when to display a scroll bar (Paragraph 49). Therefore the determination of presenting a scroll bar could include parameters such as touch capability found in Tuli (Paragraph 27). This provides the capability to present non-touch functions and touch functions as needed. 
Further Georgiev discloses detecting a size of the container and determining whether to activate a user interface element that is not a vertical scroll bar and is not a horizontal scroll bar based on size (Georgiev: Paragraphs 21-23, 37 and 57-62; determines whether to validate or invalidate an element based on factors including container size). Elements include images/text /buttons (Paragraph 30). Therefore if the element is validated it is presented but if it is not invalidated it will not be activated and removed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the element determination into the determination features of Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system.  
Tuli also does not explicitly disclose removing built-in HTML scroll bars and replacing them with touch enabled scroll bars;
For this reason Treat and Aurongzeb are disclosed. 
First, Treat is provided because it discloses a webpage with regions that allow user to use HTML elements including scroll bars (Paragraph 74) and further provides that the scroll bar is not mandatory to be presented allowing other options such as touch input (Paragraph 71). 
Additionally, Aurongzeb discloses a web browser that includes a scroll bar and further makes a determination to remove elements including scroll bars (Paragraph 16). Therefore the combination provides a system with HTML scroll bars (web browsers are usually in HTML format) and further makes an explicit determination to remove the scroll bar and allow touch scroll input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the element and interface determination into the determination features of Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and further can unclutter the display.  
Additionally, Treat is believed to disclose wherein the container comprises a visual panel (Figure 8 and Paragraph 94). Treat’s system provides a sub-region which can be a defined container to display images and hyperlinks and is therefore considered a visual panel. The visual panel could be incorporated into the modified Tuli providing improved content display options (i.e. synchronously (e.g., video content) and asynchronously (e.g., static content) content).
Claim 4 respectively is similar in scope to claim 1 and therefore rejected under the same rationale.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1) and Aurongzeb et al. (“Aurongzeb” 20140206416 A1) in further view of Xie et al. (“Xie” 20130147845 A1).
Claim 2:  Tuli, Georgiev, Treat and Aurongzeb disclose a method of claim 1, but do not explicitly disclose further comprising the step of adjusting a size of the container based on whether the user computer device is touch-enabled or not. Xie is provided because it discloses that the container size is determined based on mobile device capabilities such as a touch screen (Paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide adjustment functions based on the device’s touch capabilities in Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and allows for enhanced management of screen real-estate.   
Claim 5 respectively is similar in scope to claim 2 and therefore rejected under the same rationale.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1) and Aurongzeb et al. (“Aurongzeb” 20140206416 A1) in further view of Yu et al. (“Yu” 20120123989 A1).
Claim 3:  Tuli, Georgiev, Treat and Aurongzeb disclose a method of claim 1, but do not explicitly disclose further comprising repeating the determining and the detecting for each of a plurality of containers on the screen of the application. Yu is provided because it discloses the functionality of evaluating containers and further states that it repeats steps of evaluating until all containers have been considered (Paragraphs 114-115). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the evaluation in the system of the modified Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and ensures the correct parameters are set for each container.   
Claim 6 respectively is similar in scope to claim 3 and therefore rejected under the same rationale.
 




Response to Arguments
Applicant's amendments and remarks have been have been fully considered and it is believed that Georgiev still reads on the claims (see rejection/remarks above).
Further Han which is not relied upon teaches a feature where a container size (widget) is determined and based on the determined size user interface elements are activated (Figure 13-18 and Column 7, Lines 55-67).




















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ABRAHAMI 20130219263 A1: [0150-0155]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        5-5-2021